Exhibit 10.2
AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT, CONSENT AND
PARTIAL RELEASE AGREEMENT
          This AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT, CONSENT AND PARTIAL
RELEASE AGREEMENT (this “Amendment”), dated as of June 13, 2008, is entered into
by and among BELL INDUSTRIES, INC., a California corporation (“Parent”), and
each of Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries, together with Parent are referred to hereinafter each individually
as a “Borrower”, and individually and collectively, jointly and severally, as
the “Borrowers”), the lenders signatory hereto (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively, the “Lenders”), and WELLS
FARGO FOOTHILL, INC., a California corporation (“WFF”), as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”). Initially capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed thereto in the Credit Agreement (as defined below).
WITNESSETH
          WHEREAS, Borrowers and the Lender Group are parties to that certain
Credit Agreement, dated as of January 31, 2007 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
          WHEREAS, pursuant to the Credit Agreement and the other Loan
Documents, each Borrower granted to Agent a Lien in all of its right, title and
interest in and to all personal property of such Borrower whether now owned or
hereafter acquired or arising and wherever located, whether now owned or
hereafter acquired or arising and wherever located, as more fully described in
the Loan Documents;
          WHEREAS, Borrowers have (i) advised Agent that pursuant to that
certain Asset Purchase Agreement, dated as of March 30, 2008, between Parent and
Velocita Wireless LLC, a Delaware limited liability company (the “Purchaser”),
as amended by that certain Amendment No. 1 to the Asset Purchase Agreement,
dated as of June 13, 2008 (the “Asset Purchase Agreement”), Parent desires to
consummate the sale to Purchaser (the “Asset Disposition”) of substantially all
of the assets of the business related to its SkyTel division held by the Parent,
to the extent that such assets constitute “Purchased Assets” as such term is
defined in the Asset Purchase Agreement (the “Designated Assets”), and
(ii) requested that Agent and Lenders consent to the consummation of the Asset
Disposition and Agent release Agent’s Liens in the Designated Assets;
          WHEREAS, the Designated Assets comprise a portion of the Collateral;
          WHEREAS, the Borrowers have (i) advised Agent that it desires to amend
and restate the Newcastle Note as more fully set forth herein and (ii) requested
that the Agent consent to the amendment and restatement of the Newcastle Note;

 



--------------------------------------------------------------------------------



 



          WHEREAS, Newcastle has requested that the Agent amend the Newcastle
Intercreditor Agreement (as defined below);
          WHEREAS, the Borrowers have also requested that the Agent and the
Lenders make certain amendments to the Credit Agreement; and
          WHEREAS, upon the terms and conditions set forth herein, Agent and
Lenders are willing to accommodate the Borrowers’ and Newcastle’s requests.
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1. Amendments to Credit Agreement.
     (a) Schedule 1.1 of the Credit Agreement is hereby amended and modified by
amending and restating, or adding (as applicable) the following definitions in
the appropriate alphabetical order:
          “Maximum Revolver Amount” means $10,000,000.
          “Newcastle Intercreditor Agreement” means that certain Intercreditor
and Subordination Agreement, dated as of March 12, 2007, by and between Agent
and Newcastle, as amended, restated, supplemented or otherwise modified from
time to time pursuant to the terms thereof.
          “Newcastle Note” means that certain subordinated second amended and
restated convertible promissory note in the original principal amount of
$11,137,321 dated as of June 13, 2008, issued by Parent and Bell Minnesota in
favor of Newcastle, as further amended, restated, supplemented or otherwise
modified pursuant to the terms of the Newcastle Intercreditor Agreement or with
the written consent of Agent.
     (b) Section 6.16(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
          “(b) Capital Expenditures. Make Capital Expenditures in any fiscal
year in excess of the amount set forth in the following table for the applicable
period:

                  Fiscal Year 2007   Fiscal Year 2008     Fiscal Year 2009  
$6,490,000   $2,400,000     $1,500,000  

                  Fiscal Year 2010   Fiscal Year 2011     Fiscal Year 2012  
$1,500,000     $1,500,000     1,500,000”  

2. Consent. The provisions of the Credit Agreement and the other Loan Documents
to the contrary notwithstanding, subject to the satisfaction of each of the
conditions precedent set forth in Section 4 below, (i) Agent and Lenders hereby
consent to the consummation of the Asset Disposition and (ii) Agent hereby
consents to the amendment and restatement of the Newcastle

 



--------------------------------------------------------------------------------



 



Note in substantially the form attached hereto as Exhibit A. The Borrowers
hereby agree that, anything in the Credit Agreement and the other Loan Documents
notwithstanding, 100% of the net cash proceeds of the Asset Disposition shall be
used to prepay the outstanding principal amount of the Advances without a
commensurate permanent reduction to the Maximum Revolver Amount.
3. Release of Liens. Subject to the consummation of the Asset Disposition and
the satisfaction of each of the conditions precedent set forth in Section 4
below, (a) the Lenders hereby authorize Agent to terminate and release the
Agent’s Liens in the Designated Assets, (b) without recourse and without any
representation or warranty of any kind, express or implied, Agent, on behalf of
itself and the Lender Group, hereby terminates and releases the Agent’s Liens in
the Designated Assets, (c) the Parent hereby releases the Lender Group from any
duty, liability or obligation (if any) under any Loan Document in respect of the
Designated Assets and (d) Agent agrees to execute and deliver such documents as
Borrowers may reasonably request, at the Borrowers’ sole expense, in order to
simultaneously release Agent’s Lien on the Designated Assets, including, without
limitation, UCC financing statement amendments, as appropriate, for filing in
each office where a UCC financing statement has been filed or other instruments
required to terminate the filings or recordings in favor of Agent with respect
to the Designated Assets.
4. Conditions Precedent to Agreement. This Amendment shall become effective only
upon satisfaction in full in the reasonable judgment of the Agent of each of the
following conditions:
     A. The Agent shall have received this Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.
     B. The Agent shall have received a copy of the Asset Purchase Agreement,
duly executed by the parties thereto, and the same shall be in full force and
effect.
     C. The Agent shall have received a copy of the amended and restated
Newcastle Note, duly executed by the parties thereto, and in substantially the
form attached hereto as Exhibit A.
     D. The Agent shall have received a copy of the amendment to Newcastle
Intercreditor Agreement, duly executed by the parties thereto, and the same
shall be in full force and effect.
5. Representations and Warranties. Each Borrower hereby represents and warrants
to Agent and each Lender as follows:
     A. It has the requisite power and authority to execute and deliver this
Amendment and to perform its obligations hereunder and under the Loan Documents
to which it is a party. The execution, delivery, and performance by it of this
Amendment and the performance by it of each Loan Document to which it is a party
(i) have been duly approved by all necessary action and no other proceedings are
necessary to consummate such transactions; and (ii) are not in contravention of
(A) any law, rule, or regulation, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court or governmental authority binding
on it, (B) the terms of its organizational documents, or (C) any provision of
any contract or undertaking to which it is a party or by which any of its
properties may be bound or affected.

 



--------------------------------------------------------------------------------



 



     B. This Amendment has been duly executed and delivered by each Borrower.
This Amendment and each Loan Document is the legal, valid and binding obligation
of each Borrower, enforceable against such Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto.
     C. No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, Agent or any Lender.
     D. No Default or Event of Default has occurred and is continuing on the
date hereof or as of the date of the effectiveness of this Amendment.
     E. The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date).
6. Covenant. The Borrowers hereby covenant and agree to deliver to Agent
(i) that certain Secured Promissory Note in the original principal amount of
$3,000,000, dated June 13, 2008, issued by Velocita Wireless LLC to Parent and
(ii) that certain Promissory Note in the original principal amount of
$1,500,000, dated June 13, 2008, issued by Velocita Wireless LLC to Parent,
together with such undated powers endorsed in blank, by no later than June 23,
2008. The failure to comply with the covenant contained in this Section 6 within
the specified time frame shall constitute an immediate Event of Default.
7. Amendment Fee. On or before the date hereof, the Borrowers shall pay to Agent
an amendment fee in the amount of $25,000 (“Amendment Fee”) in immediately
available funds, which Amendment Fee shall be retained by Agent (solely for its
account and for the account of its Affiliates that are Lenders, but not for the
account of any other Lender). Such Amendment Fee shall be fully earned and
non-refundable on the date hereof.
8. Payment of Costs and Expenses. Borrowers agree to pay all Lender Group
Expenses incurred in connection with the preparation, negotiation and execution
of this Amendment and the review of all documents incidental thereto in
accordance with the terms of the Credit Agreement.
9. Release.
          Each Borrower hereby waives, releases, remises and forever discharges
each member of the Lender Group, each of their respective Affiliates, and each
of their respective officers, directors, employees, and agents (collectively,
the “Releasees”), from any and all claims, demands, obligations, liabilities,
causes of action, damages, losses, costs and expenses of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Borrower ever had, now has or might hereafter have
against any such Releasee which relates, directly or indirectly, to the Credit
Agreement or any other Loan Document, or to any acts or omissions of any such
Releasee with respect to the Credit

 



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document, or to the lender-borrower relationship
evidenced by the Loan Documents. As to each and every claim released hereunder,
each Borrower hereby represents that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised, each
Borrower specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law, if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.
10. CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.
11. Amendments. This Amendment cannot be altered, amended, changed or modified
in any respect or particular unless each such alteration, amendment, change or
modification shall have been agreed to by each of the parties and reduced to
writing in its entirety and signed and delivered by each party.
12. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability and binding effect of this Amendment.
13. Effect on Loan Documents.
     A. The release of Liens set forth herein shall apply only to the Designated
Assets and does not impair or otherwise affect Agent’s Lien on any other
Collateral. Agent’s Lien on all other Collateral shall remain in full force and
effect, and the terms and provisions of the Credit Agreement, as amended hereby,
and each of the other Loan Documents shall be and remain in full force and
effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a
modification or waiver of any right, power, or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document. The amendments and
consents set forth herein are limited to the specifics hereof, shall not apply
with respect to any facts or occurrences other than those on which the same are
based, and except as expressly set forth herein, shall neither excuse any future
non-compliance with the Loan Agreement, nor shall operate as a waiver of any
Default or Event of Default.

 



--------------------------------------------------------------------------------



 



     B. Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
     C. To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified accordingly to reflect the terms and conditions of the
Credit Agreement as modified hereby.
     D. This Amendment is a Loan Document.
     E. Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.
14. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.
15. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
16. Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.
17. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed and delivered as of the date first written above.

                  BELL INDUSTRIES, INC.,         a California corporation, as
Borrower    
 
           
 
  By:   /s/ Kevin Thimjon     
 
  Name:  
Kevin Thimjon 
   
 
  Title:  
President and Chief Executive Officer 
   
 
     
 
   
 
                BELL INDUSTRIES, INC.,         a Minnesota corporation, as
Borrower    
 
           
 
  By:   /s/ Kevin Thimjon     
 
  Name:  
Kevin Thimjon 
   
 
  Title:  
President and Chief Executive Officer 
   

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT, CONSENT AND
PARTIAL RELEASE AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO FOOTHILL, INC.,         a California corporation,
as Agent and as a Lender    
 
           
 
  By:   /s/ Daniel Whitwer    
 
  Name:   Daniel Whitwer
 
   
 
  Title:   Vice President
 
   
 
     
 
   

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT, CONSENT AND
PARTIAL RELEASE AGREEMENT]

 



--------------------------------------------------------------------------------



 



Exhibit A
     ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE REPAYMENT OF THE
OBLIGATIONS EVIDENCED BY THIS NOTE, THE LIENS AND SECURITY INTERESTS SECURING
THE OBLIGATIONS EVIDENCED BY THIS NOTE, THE EXERCISE OF ANY RIGHT OR REMEDY WITH
RESPECT THERETO, AND CERTAIN OF THE RIGHTS OF THE HOLDER HEREOF ARE SUBJECT TO
THE PROVISIONS OF THE INTERCREDITOR AND SUBORDINATION AGREEMENT DATED AS OF
MARCH 12, 2007 (AS AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), BY AND BETWEEN WELLS FARGO
FOOTHILL, INC., AS SENIOR AGENT, AND NEWCASTLE PARTNERS, L.P., AS SUBORDINATED
CREDITOR. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS NOTE, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL. THIS NOTE AND THE SECURITIES UNDERLYING THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION
WITHOUT, EXCEPT AS OTHERWISE AGREED BY MAKER, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO MAKER THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.
SECOND AMENDED AND RESTATED
CONVERTIBLE PROMISSORY NOTE

      $11,137,321   June 13, 2008

     FOR VALUE RECEIVED, each of the undersigned, BELL INDUSTRIES, INC., a
California corporation (the “Maker” or the “Company”) and BELL INDUSTRIES, INC.,
a Minnesota corporation (together with Maker, referred to herein collectively as
the “Obligors”), hereby jointly and severally promise to pay to the order of
Newcastle Partners, L.P. a Texas limited partnership, or its assigns (the
“Payee”), at such place as the Payee may designate in writing, the principal sum
of $11,137,321 (Eleven Million One Hundred Thirty Seven Thousand Three Hundred
Twenty One Dollars), or such other amount as shall equal the outstanding
principal amount hereof, under the terms set forth herein. Capitalized terms
used but not defined herein shall have the respective meanings given to such
terms in the Purchase Agreement, dated as of January 31, 2007 (the “Purchase
Agreement”), between the Maker and the Payee, unless the provisions of this Note
indicate otherwise. This Second Amended and Restated Convertible Promissory Note
is referred to herein as the “Note”.
     1. Interest. Except as otherwise provided herein, the unpaid principal
balance hereof from time to time outstanding shall bear interest from the date
hereof at the rate of four percent (4%) per annum unless otherwise provided in
this Note. Interest shall accrue on the outstanding unpaid principal amount (as
increased pursuant to Section 2(a) below) until such principal amount is paid
(or converted as provided herein) from the date hereof. Interest on this Note
shall be computed on the basis of a 365-day year.

 



--------------------------------------------------------------------------------



 



     2. Payment of Interest and Principal. Except as otherwise provided herein
(including, without limitation, Section 5 hereof), and subject to any default
hereunder, the principal and interest hereof is payable as follows:
     (a) Interest shall be paid in kind and shall accrete as additional
principal on this Note on the applicable interest payment date; provided that,
following January 31, 2009, if the Current Market Price at the date of election
(which shall be on or following January 31, 2009) is at least 200% of the
Conversion Price (as defined in Section 3(b)), interest on the then outstanding
principal balance of this Note may be paid in cash at the election of Maker;
provided further that, if such election to pay cash interest is made, the
interest rate set forth in Section 1 hereof shall be increased to the lesser of
(a) eight percent (8%) or (b) the highest lawful interest rate permitted by
applicable law; and provided further that any accrued interest as of the date of
such election shall accrete as additional principal on this Note as of such
election date. Interest shall be payable in arrears on December 31, March 31,
June 30 and September 30 of each year. All references herein to the “principal”
of this Note shall include all interest accreted thereon as additional principal
pursuant to the foregoing sentence.
     (b) The entire outstanding principal amount of the Note together with all
accrued but unpaid interest shall be due in cash on January 31, 2017 (the
“Maturity Date”) from the Obligors.
     (c) On and following January 31, 2010, so long as the Current Market Price
(determined on the date of prepayment) is greater than 200% of the Conversion
Price, the Maker will have right of early prepayment of this Note at an amount
equal to 105% of the aggregate outstanding principal on this Note. For the
purposes of this Note, the “Current Market Price” on any date means the average
of the daily Closing Prices per share of Common Stock for all Trading Days
included in 90 consecutive calendar days preceding the date in question. For
purposes of the foregoing, (i) the “Closing Price” shall be the last reported
sales price or, if no such reported sale takes place on any particular date, the
average of the reported closing bid and asked prices on the principal exchange
on which the Common Stock is listed (or if the Common Stock is not so listed,
the average of the closing bid and asked prices furnished by any two members of
the Financial Industry Regulatory Authority (FINRA) as selected by Payee for
such purpose) on the date in question and (ii) “Trading Days” shall mean any day
on which the market on which the Common Stock is then traded is open for
trading. Any such prepayment under this Section 2(c) shall be on 30 days advance
notice to Payee.
     3. Conversion at the Option of Payee.
     (a) At any time while any portion of the principal or interest of this Note
is outstanding, the Payee may give the Maker written notice of its intention to
convert all or any portion of the outstanding principal and/or accrued but
unpaid interest on this Note into such number of shares of the Maker’s common
stock (the “Common Stock”), equal to the amount to be converted divided by the
Conversion Price in effect at such time. Upon receipt of the Payee’s written
notice, the Maker shall cause certificates representing those shares to be
delivered to Payee within three business days of Maker’s receipt of such notice.
The person or persons entitled to receive the shares of Common Stock issuable
upon a conversion of this Note shall be

2



--------------------------------------------------------------------------------



 



treated for all purposes as the record holder or holders of such shares of
Common Stock on the date the applicable conversion notice is given.
     (b) The “Conversion Price” shall be $0.20 per share of Common Stock,
subject to any adjustment. The Conversion Price shall be adjusted proportionally
for any subsequent stock dividend or split, stock combination or other similar
recapitalization, reclassification or reorganization of or affecting Maker’s
Common Stock. In addition, the Conversion Price shall also be appropriately
adjusted in the event that Maker issues shares of Common Stock (or issues
securities, including warrants or similar rights, entitling holders to exercise,
convert or exchange into, or otherwise subscribe for, shares of Common Stock) at
a price per share less than the Current Market Price as of the date of such
issuance, as follows: the new Conversion Price shall be reduced to equal (x) the
prevailing Conversion Price (i.e., prior to any adjustment hereunder) multiplied
by (y) the quotient obtained by dividing (a) the Market Value Share Number by
(b) the total number of shares of Common Stock that would be outstanding after
giving effect to the exercise, conversion or exchange of any rights or other
derivative Company securities outstanding (determined pro forma for the
applicable issuance giving rise to the adjustment in the Conversion Price
hereunder). For purposes of the foregoing, the “Market Value Share Number” shall
equal the sum of (i) the total number of shares of Common Stock that would be
outstanding after giving effect to the exercise, conversion or exchange of any
rights or other derivative Company securities outstanding (determined prior to
the applicable issuance giving rise to the adjustment in the Conversion Price)
plus (ii) the quotient obtained by dividing (A) the aggregate consideration
received by the Company in the applicable issuance (or, in the case of the
issuance of any rights or other derivative Company securities giving rise to the
adjustment in the Conversion Price hereunder, such aggregate consideration to be
received upon the exercise, conversion or exchange of any such rights or
derivative Company securities) by (B) the Current Market Price. Notwithstanding
the foregoing, there shall be no adjustment in the Conversion Price pursuant to
this Section 3(b) in connection with shares of Common Stock (or issues of
securities, including warrants or similar rights, entitling holders to exercise,
convert or exchange into, or otherwise subscribe for, shares of Common Stock:
(i) issuable or issued to employees, consultants or directors of the Maker (or
any subsidiary thereof) in an aggregate amount representing not more than 40% of
the shares of Common Stock outstanding on the date hereof and pursuant to a
stock option plan or other equity incentive plan approved by the Board of
Directors of Maker or (ii) issuable or issued in connection with bona fide
acquisitions, mergers, strategic transactions, joint ventures or similar
transactions, the terms of which are approved by the Board of Directors of
Maker.
     (c) In case of a Change of Control, instead of receiving shares of Maker’s
Common Stock upon conversion of this Note, Payee shall have the right thereafter
to receive the kind and amount of shares of stock and other securities, cash and
property which the Payee would have owned or have been entitled to receive
immediately after such Change of Control had the same portion of this Note been
converted immediately prior to the effective date of such Change of Control and,
in any such case, if necessary, appropriate adjustment shall be made in the
application of the provisions set forth in this Section with respect to the
rights and interests thereafter of the Payee, to the end that the provisions set
forth in this Section shall thereafter correspondingly be made applicable, as
nearly as may reasonably be, in relation to any shares of

3



--------------------------------------------------------------------------------



 



stock and other securities, cash and property thereafter deliverable in
connection with this Note. The provisions of this subsection shall similarly
apply to successive Changes of Control.
     (d) “Change of Control” means that the Maker shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Maker is the surviving corporation) another person,
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Maker to another person, (iii) allow
another person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the person or persons making or
party to, or associated or affiliated with the persons making or party to, such
purchase, tender or exchange offer), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization or spin-off) with another person whereby such
other person acquires more than 50% of the outstanding shares of Common Stock
(not including any shares of Common Stock held by the other person or other
persons making or party to, or associated or affiliated with the other persons
making or party to, such stock purchase agreement or other business
combination); provided, however, that a transaction in which Newcastle Partners,
L.P. or any of its affiliates is the acquiring party shall not be deemed to
constitute a Change of Control.
     (e) No fractional shares of Maker’s Common Stock shall be issued upon
conversion of the Note. In lieu of any fractional shares to which Payee would
otherwise be entitled, the Maker shall pay cash equal to the product of such
fraction multiplied by the average of the closing prices of the Common Stock on
the principal exchange on which the Common Stock is listed (or the exchange on
which Maker’s Common Stock trades) for the five consecutive trading days
immediately preceding the date of the conversion.
     (f) In the event of an adjustment to the Conversion Price, the Maker shall
promptly deliver to the Payee a certificate, signed by its Chief Financial
Officer, setting forth the new Conversion Price and a calculation in reasonable
detail of the adjustment to the Conversion Price.
     (g) The Maker shall pay any and all taxes that may be payable with respect
to the issuance and delivery of Common Stock upon conversion of this Note;
provided that the Maker shall not be required to pay any tax that may be payable
in respect of any issuance of Common Stock to any person other than the Payee or
with respect to any income tax due by the Payee with respect to such Common
Stock.
     (h) Notwithstanding anything to the contrary contained in this Note, in no
event shall this Note be converted by Payee into a number of shares of Common
Stock which, when added together with any other outstanding shares of Common
Stock and any shares of Common Stock into which derivative securities of Maker
are then convertible or exercisable, exceed the maximum number of authorized
shares of Common Stock of Maker under its existing Certificate of Incorporation;
provided that, following Maker’s 2008 Annual Meeting of Stockholders, if the
convertibility of this Note would be limited in any respect by the foregoing
restriction (assuming for this purpose that Payee then elected to convert the
entire principal balance of the Note but without any obligation of Payee to
actually convert all or any portion of

4



--------------------------------------------------------------------------------



 



the Note), the interest rate on the Excess Outstanding Principal Balance for
purposes of Section 1 shall be increased to the lesser of (i) 14% per annum or
(ii) the highest lawful interest rate permitted by applicable law. For purposes
the foregoing, the “Excess Outstanding Principal Balance” shall mean the
principal balance of the Note, determined as of the first day of every calendar
quarter, in excess of the Convertible Principal Balance, and “Convertible
Principal Balance” means the principal balance of the Note, determined as of the
first day of every calendar quarter, that converts into a number of shares of
Common Stock which, when added together with any other then outstanding shares
of Common Stock and any shares of Common Stock into which any then outstanding
derivative securities of Maker (including but not limited to all options,
warrants, convertible securities and other securities) are convertible or
exercisable, results in the precise number of authorized shares of Common Stock
of Maker. Maker agrees to seek an amendment to its Certificate of Incorporation
at the 2008 Annual Meeting of Stockholders (and any subsequent meeting if
necessary) to increase its authorized shares of Common Stock to permit the full
convertibility of this Note such that the foregoing restriction would not apply.
     4. Redemption Upon Change of Control. No sooner than 15 days nor later than
10 days prior to the consummation of a Change of Control, the Maker shall
deliver written notice of such Change of Control to the Payee (a “Change of
Control Notice”). At any time during the period beginning after the Payee’s
receipt of a Change of Control Notice and ending on the day immediately
preceding the consummation of such Change of Control, the Payee may require the
Maker to redeem all or any portion of this Note by delivering written notice
thereof (a “Change of Control Redemption Notice”) to the Maker, which Change of
Control Redemption Notice shall indicate the portion of the outstanding
principal amount of this Note that the Payee is electing to redeem. The portion
of this Note subject to redemption pursuant to this Section 4 shall be redeemed
by the Maker at a price equal to 110% of the principal amount being redeemed,
plus accrued but unpaid interest on such principal amount (the “Change of
Control Redemption Price”). Redemptions required by this Section 4 shall be made
on the date of the consummation of the Change of Control and shall have priority
to payments to shareholders of the Maker in connection with such Change of
Control. Notwithstanding anything to the contrary in this Section 4, until the
Change of Control Redemption Price is paid in full, the principal amount
submitted for redemption under this Section 4 (together with any accrued but
unpaid interest thereon) may be converted, in whole or in part, by the Payee
into Common Stock pursuant to Section 3. If the cash funds of Maker then legally
available for payment of the Change of Control Redemption Price are insufficient
to pay in full the Change of Control Redemption Price, those funds which are
legally available will be used to redeem the maximum portion of this Note
subject to redemption, with the remaining portion of the Note remaining
outstanding and entitled to the rights and benefits provided for herein.
     5. Conversion On Maturity Date. On the Maturity Date, in lieu of receiving
the payment required by Section 2(b), the Payee may elect to have Maker issue to
the Payee a certificate representing such number of shares of Common Stock as is
equal to the quotient obtained by dividing the entire principal amount of this
Note then outstanding, plus all accrued but unpaid interest thereon, by the
Conversion Price in effect at such time, in full satisfaction of this Note (the
“Maturity Date Conversion”). The applicable provisions of Section 3 shall apply
with equal force to the Maturity Date Conversion. In the event that the
Shareholder Approval

5



--------------------------------------------------------------------------------



 



has not then been obtained, Payee may elect to receive both (1) such number of
shares as the Maker shall be permitted to issue under exchange rules in the
absence of a shareholder vote and (2) cash in lieu of any remaining principal
balance.
     6. Representations of the Obligors. In order to induce the Payee to enter
into this Note, each Obligor makes the following representations and warranties
to the Payee which shall be true, correct, and complete, in all material
respects, as of the date hereof and such representations and warranties shall
survive the execution and delivery of this Note:
     (a) Each Obligor is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change. Each Obligor and its subsidiaries have all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Change.
     (b) The execution, delivery, and performance by such of this Note and the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of each Obligor.
     (c) The execution, delivery, and performance by each Obligor of this Note
and the other Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to any Obligor, the bylaws or articles of incorporation of any
Obligor, or any order, judgment, or decree of any court or other governmental
authority binding on any Obligor, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contract of any Obligor or any subsidiary thereof, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Obligor or any subsidiary thereof, other than
Permitted Liens, or (iv) require any approval of any Obligor’s interestholders
or any approval or consent of any person under any material contract of any
Obligor or any subsidiary thereof, other than consents or approvals that have
been obtained and that are still in force and effect, or as contemplated by
Section 3(h) of this Note.
     (d) This Note and the other Loan Documents to which each Obligor is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by such Obligor will be the legally valid and binding obligations
of such Obligor, enforceable against such Obligor in accordance with their
respective terms.
     (e) No Material Adverse Change. All financial statements relating to
Obligors and their subsidiaries that have been delivered by Obligors to the
Payee have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Obligors’ and their subsidiaries’ financial condition as of the date thereof and
results of operations for the period then ended. Except for information
otherwise known to Payee, there

6



--------------------------------------------------------------------------------



 



has not been a Material Adverse Change with respect to Obligors and their
subsidiaries since March 31, 2008.
     (f) SkyTel Sale. The SkyTel Sale Agreements comply with, and the
transactions thereunder have been consummated in accordance with, all applicable
laws. Except for the consent of the Federal Communications Communication to
transfer the wireless spectrum licenses that are subject to the SkyTel Sale
Agreements, the execution, delivery, and performance by the Company of the
SkyTel Sale Agreements do not and will not require any material registration
with, consent, or approval of, or notice to, or other action with or by any
governmental authority, other than consents or approvals that have been obtained
and that are still in full force and effect.
     7. Dividends. If, at any time while any portion of the principal or
interest on the Note is outstanding, Maker declares a distribution in cash,
property (including securities) or a combination thereof, whether by way of
dividend or otherwise, with respect to its Common Stock, the Payee shall
participate pro rata in such distribution on an as-converted basis with holders
of Maker’s Common Stock.
     8. Security; Subordination. THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED
BY A SECURITY AGREEMENT EXECUTED BY THE OBLIGORS IN FAVOR OF PAYEE. ADDITIONAL
RIGHTS OF THE PAYEE ARE SET FORTH IN THE SECURITY AGREEMENT. This Note will rank
senior to all existing and future secured or unsecured indebtedness of Maker;
provided that, notwithstanding anything to the contrary, the Indebtedness
evidenced by this Note is hereby expressly subordinated in the manner set forth
in the Intercreditor Agreement.
     9. Certain Defined Terms. The following terms in this Note shall have the
meanings specified below. Any terms in this Section 9 that are not specified
below or otherwise defined in this Note or in Purchase Agreement shall have the
meaning ascribed thereto in the California Uniform Commercial Code, as in effect
from time to time (the “Code”).
     “Adjusted EBITDA” means, with respect to any fiscal period, the Company’s
and its’ subsidiaries’ consolidated net earnings (or loss), minus extraordinary
gains and interest income, plus interest expense, income taxes, depreciation and
amortization, and all non-cash charges for such period, and excluding (x) any
SkyTel EBITDA included in the calculation thereof and (y) any gain or loss
resulting from the consummation of the SkyTel Disposition in the calculation
thereof, in each case, determined on a consolidated basis in accordance with
GAAP.
     “Agent” means Wells Fargo Foothill, Inc., in its capacity as the arranger
and administrative agent for the Lenders, together with its successors and
assigns, if any, in such capacity.
     “Borrowers” means, individually and collectively, jointly and severally,
Bell Industries, Inc., a California corporation, and Bell Industries, Inc., a
Minnesota corporation, and any subsidiaries thereof.

7



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means, with respect to any entity for any period,
the aggregate of all expenditures by such entity and its subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
     “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
     “Closing Date” The date that this Second Amended and Restated Promissory
Note is executed.
     “IBM Debt” means Indebtedness owed by Maker to International Business
Machines Corporation (“IBM”) in connection with those certain Agreements for
Wholesale Financing entered into prior to the Closing Date by and between Maker,
on the one hand, and IBM, on the other hand.
     “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under capital leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under hedge
agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of title 11 of the United States Code (as in effect
from time to time) or under any other state or federal bankruptcy or insolvency
law, assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.
     “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, capital stock, or all or substantially all of the
assets of such other Person (or of any division or business line of such other
Person), and any other items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP.
     “GE Debt” means the Indebtedness owed by Maker to GE Commercial
Distribution Finance Corporation or Deutsche Financial Services Corporation in
connection with those certain Agreements for Wholesale Financing entered into
prior to the Closing Date by and

8



--------------------------------------------------------------------------------



 



between Parent, on the one hand, and GE Commercial Distribution Finance
Corporation or Deutsch Financial Services Corporation, on the other hand.
     “Lenders” means, individually and collectively, the lenders from time to
time party to the Senior Credit Agreement.
     “Lien” means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the Lien or security interest arising from a mortgage,
deed of trust, encumbrance, notice of Lien, levy or assessment, pledge,
hypothecation, assignment, deposit arrangement, security agreement, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also includes reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting real property.
     “Loan Documents” means this Note, the Waiver and Amendment Agreement, and
any other agreement previously or in the future entered into by the Company or
any of its subsidiaries and the Payee in connection with this Note or in
connection with the amended and restated convertible promissory note dated
March 12, 2007 in the original principal amount of $10,000,000.
     “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Company and its subsidiaries, taken as a whole,
(b) a material impairment of the Company and its subsidiaries ability to perform
their obligations under the Loan Documents to which they are parties or of the
Payee’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material impairment of the enforceability or priority of the Payee’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of the Company or any of its subsidiaries.
     “Net Debt” means, as of the date of determination, the total Indebtedness
of the Borrowers minus the total cash and cash equivalents of the Borrowers,
each determined on a consolidated basis in accordance with GAAP.
     “Obligations” means (a) all loans, debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding) owing by Borrowers to the Payee pursuant to the Loan
Documents, and (b) all liabilities, guaranties, covenants, and duties of any
kind and description owing by Borrowers to the Payee pursuant to the Loan
Documents.
     “Paid in Full” means the payment in full in cash of all Senior Debt and the
termination of all commitments of the holders of the Senior Debt to extend
further credit to Borrowers, or, in the case of Senior Debt consisting of
contingent obligations in respect of letters of credit,

9



--------------------------------------------------------------------------------



 



hedging obligations, bank product obligations, or other reimbursement
obligations, the setting apart of cash sufficient to discharge such portion of
the Senior Debt in an account for the exclusive benefit of the holders thereof,
in which account such holders shall be granted a first priority perfected
security interest in a manner reasonably acceptable to such holders.
     “Permitted Dispositions” means (a) sales or other dispositions of equipment
that is substantially worn, damaged, or obsolete in the ordinary course of
business, (b) sales of inventory to buyers in the ordinary course of business,
(c) the use or transfer of money or cash equivalents in a manner that is not
prohibited by the terms of this Note or the other Loan Documents, (d) the
licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business, and
(e) transfers or dispositions not in excess of $500,000 for fair value and other
than to any affiliate of the Company.
     “Permitted Investments” means (a) Investments in cash and cash equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to a Borrower
effected in the ordinary course of business or owing to a Borrower as a result
of insolvency proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of a Borrower, and (e) loans or advances or the
repayment of loans or advances from one Borrower to another Borrower.
     “Permitted Liens” means (a) Liens held by Payee, (b) Liens for unpaid
taxes, assessments, or other governmental charges or levies that either (i) are
not yet delinquent, or (ii) do not have priority over the Payees’s Liens and the
underlying taxes, assessments, or charges or levies are the subject of Permitted
Protests, (c) judgment Liens that do not otherwise constitute an Event of
Default under this Note, (d) the interests of lessors under operating leases,
(e) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money
Indebtedness, so long as (i) such Lien attaches only to the asset purchased or
acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof, (f) Liens arising by operation of
law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the ordinary course of business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests, (g) Liens on
amounts deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (j) with respect to any Real
Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof; (k) Liens held
by the holders of the Senior Debt; and (l) Liens in respect of GE Debt and the
IBM Debt.
     “Permitted Protest” means the right of a Borrower to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such

10



--------------------------------------------------------------------------------



 



obligation is established on the Company’s or its subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by a Borrower, as applicable, in
good faith, and (c) Payee is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of the Payee’s Liens.
     “Permitted Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including obligations under Capital Leases), incurred at the
time of, or within 20 days after, the acquisition of any fixed assets for the
purpose of financing all or any part of the acquisition cost thereof in an
aggregate principal amount outstanding at any one time not in excess of
$5,000,000.
     “Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
     “Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) the terms and conditions of such refinancings,
renewals, or extensions do not, in Payee’s reasonable judgment, materially
impair the prospects of repayment of the Obligations by Borrowers or materially
impair Borrowers’ creditworthiness, (b) such refinancings, renewals, or
extensions do not result in a material increase in the principal amount of the
Indebtedness so refinanced, renewed, or extended, (c) such refinancings,
renewals, or extensions do not result in a material increase in the interest
rate with respect to the Indebtedness so refinanced, renewed, or extended,
(d) such refinancings, renewals, or extensions do not result in a material
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrowers, (e) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension must include subordination terms and conditions that are
at least as favorable to the Payee and the Lenders as those that were applicable
to the refinanced, renewed, or extended Indebtedness, and (f) the Indebtedness
that is refinanced, renewed, or extended is not recourse to any Person that is
liable on account of the Obligations other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, renewed, or
extended.
     “Security Agreement” means that certain Security Agreement, dated as of
March 12, 2007 and certain related agreements made by the Borrowers to grant
Payee a security interest in the assets of Borrowers.
     “Senior Credit Agreement” means that certain Credit Agreement, dated as of
January 31, 2007, by and among Borrowers, the lenders party thereto from time to
time, and Agent, as amended, restated, supplemented, or otherwise modified from
time to time.
     “Senior Debt” means all obligations (whether now outstanding or hereafter
incurred, contingent or non-contingent, liquidated or unliquidated, or primary
or secondary) of Borrowers in respect of (a) principal under the Senior Credit
Agreement or any other Senior Loan Document (or any refinancing agreement
entered into with respect thereto), (b) all interest and

11



--------------------------------------------------------------------------------



 



premium, if any, in respect of the Indebtedness referred to in clause (a) above,
(c) all fees (including attorneys fees) and expenses payable pursuant to any
Senior Loan Document (or a refinancing agreement entered into with respect
thereto), (d) all other Obligations (as defined in the Senior Credit Agreement)
or other payment obligations (including costs, expenses, letter of credit
reimbursement obligations, hedging obligations, bank product obligations, or
otherwise) of Borrowers to Agent or Lenders under or arising pursuant to any
Senior Loan Document (or to third persons under provisions of a refinancing
agreement entered into with respect thereto), including contingent reimbursement
obligations with respect to outstanding letters of credit, all costs and
expenses incurred by Agent or any Lender in connection with its or their
enforcement of any rights or remedies under the Senior Loan Documents,
including, by way of example, attorneys fees, court costs, appraisal and
consulting fees, auctioneer fees, rent, storage, insurance premiums, and like
items, and irrespective of whether allowable as a claim against Borrowers in any
Insolvency Proceeding, (e) post-petition interest on the Indebtedness referred
to in clauses (a) through (d) above, at the rate provided for in the instrument
or agreements evidencing such Indebtedness, accruing subsequent to the
commencement of an Insolvency Proceeding (whether or not such interest is
allowed as a claim in such Insolvency Proceeding), and (f) any refinancings,
renewals, or extensions of the Indebtedness referred to in clauses (a) through
(e) above.
     “Senior Loan Documents” means the Senior Credit Agreement and the other
Loan Documents (as defined in the Senior Credit Agreement), each as amended,
restated supplemented, or otherwise modified from time to time, including any
agreement extending the maturity of, consolidating, or otherwise restructuring
(including adding subsidiaries of Borrowers thereunder) all or any portion of
the Indebtedness under such agreement or any successor or replacement agreement
and whether by the same or any other agent, lender, or group and whether or not
increasing the amount of Indebtedness that may be incurred thereunder.
     “SkyTel Disposition” means the sale transaction contemplated by the Skytel
Sale Agreements.
     “SkyTel EBITDA” means, with respect to any fiscal period, Company’s
consolidated net earnings (or loss), minus extraordinary gains and interest
income, plus interest expense, income taxes, depreciation and amortization, and
all non-cash charges for such period, in each case, to the extent attributable
to the results of operations of the SkyTel business which is being sold pursuant
to the Skytel Sale Agreements and determined on a consolidated basis in
accordance with GAAP.
     “SkyTel Sale Agreements” means the Asset Purchase Agreement, dated as of
March 30, 2008 and as amended by Amendment No. 1 to the Asset Purchase Agreement
dated as of June 11, 2008, by and between Maker and Velocita Wireless LLC, and
any and all other documents entered into to give effect thereto.
     “Waiver and Amendment Agreement” means that certain Waiver and Amendment
Agreement entered into as of June 11, 2008 by and between the Obligors and
Newcastle Partners, L.P.

12



--------------------------------------------------------------------------------



 



     10. Affirmative Covenants. Each Obligor covenants and agrees that, until
termination of all of the Obligations, the Obligors will and will cause their
respective subsidiaries to:
     (a) Compliance with Applicable Laws. Comply in all respects with the
requirements of all applicable statutes, laws, rules, regulations and orders of
any governmental authority, except where contested in good faith and by proper
proceedings, other than statutes, laws, rules, regulations and orders the
noncompliance with which, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Change.
     (b) Licenses. Obtain and maintain all licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business, except where the failure to maintain such
license, permits, franchises or other governmental authorizations, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
     (c) Financial Reporting. Deliver to Payee each of the financial statements,
reports, or other items set forth on Schedule 10(c) hereto at the times
specified therein. In addition, the Company agrees that no subsidiary of the
Company will have a fiscal year different from that of the Company.
     (d) Inspection. Permit Payee and its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees at such reasonable times and intervals as Payee or any
such Lender may designate and, so long as no Default or Event of Default exists,
with reasonable prior notice to such Obligor.
     (e) Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrowers,
their subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrowers will and will cause their subsidiaries to make
timely payment or deposit of all tax payments and withholding taxes required of
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Payee with proof satisfactory to Payee indicating that the
applicable Borrower or subsidiary of a Borrower has made such payments or
deposits.
     (f) Insurance.
          (i) At Borrowers’ expense, maintain insurance respecting their and
their subsidiaries’ assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Borrowers
also shall maintain business interruption, public liability, and product
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation. All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Payee. Borrowers shall deliver copies of

13



--------------------------------------------------------------------------------



 



all such policies to Payee with an endorsement naming Payee as the sole loss
payee (under a satisfactory lender’s loss payable endorsement) or additional
insured, as appropriate. Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than 30 days prior written notice
to Payee in the event of cancellation of the policy for any reason whatsoever.
          (ii) The Company shall give Payee prompt notice of any loss exceeding
$250,000 covered by such insurance. So long as no Event of Default has occurred
and is continuing, Borrowers shall have the exclusive right to adjust any losses
payable under any such insurance policies which are less than $250,000.
Following the occurrence and during the continuation of an Event of Default,
Payee shall have the exclusive right to adjust any losses payable under any such
insurance policies, without any liability to Borrowers whatsoever in respect of
such adjustments. In the case of any losses payable under such insurance
exceeding $250,000, Payee shall have the exclusive right to adjust any losses
payable under any such insurance policies after consulting with the Company
regarding such adjustment, without any liability to a Borrower whatsoever in
respect of such adjustments; provided, however, that the failure of Payee to so
consult with the Company shall not result in a breach by Payee of this Note
          (iii) For so long as the Obligations (as defined in the Senior Credit
Agreement) remain outstanding, the Obligors shall not be required to take any
action under this Section 10(f) which conflicts with the Senior Credit
Agreement.
     (g) Accounting System. Maintain a system of accounting that enables
Borrowers to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Payee. Borrowers also shall keep a reporting
system that shows all additions, sales, claims, returns, and allowances with
respect to their and their subsidiaries’ sales.
     (h) Maintenance of Existence. Do all things necessary to preserve and keep
in full force and effect its existence as a corporation in the jurisdiction of
its incorporation and in each jurisdiction in which the nature of their
respective activities and of their respective properties (both owned and lease)
makes such qualification necessary, except for those jurisdictions in which
failure to be qualified and in good standing would not have a Material Adverse
Change.
     (i) Environmental.
          (i) Use its commercially reasonable efforts to keep any property
either owned or operated by any Borrower or any subsidiary of a Borrower free of
any liens in favor of a governmental authority for environmental liabilities or
post bonds or other financial assurances sufficient to satisfy the obligations
or liability evidenced by such environmental liens, and
          (ii) Use its commercially reasonable efforts to comply, in all
material respects, with environmental laws and provide to Payee documentation of
such compliance which Payee reasonably requests.

14



--------------------------------------------------------------------------------



 



     (j) Formation of Subsidiaries. At the time that any Borrower forms any
direct or indirect subsidiary or acquires any direct or indirect subsidiary
after the Closing Date, such Borrower shall (a) cause such new subsidiary to
provide to Payee a guaranty in a form reasonably satisfactory to Payee (or, if
such guaranty has already been provided, then provide to Payee a joinder to the
guaranty) and a joinder to the Loan Documents, together with such other security
documents (including mortgages with respect to any real property of such new
subsidiary), as well as appropriate financing statements (and with respect to
all property subject to a mortgage, fixture filings), all in form and substance
satisfactory to Payee (including being sufficient to grant Payee a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired subsidiary), provided that for so long as Senior Debt remains
outstanding, upon the granting of any guaranty pursuant to the terms hereof,
Obligors shall also cause a guaranty to be provided in favor of the Agent with
respect of the holders of the Senior Debt, (b) provide to Payee a pledge
agreement and appropriate certificates and powers or financing statements,
hypothecating all of the direct or beneficial ownership interest in such new
subsidiary, in form and substance satisfactory to Payee, and (c) provide to
Payee all other documentation, including one or more opinions of counsel
satisfactory to Payee, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all property subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this paragraph shall be a Loan Document.
     (k) Further Assurances. Except to the extent prohibited by the Senior Loan
Documents, Borrowers shall execute or deliver to Payee, and shall cause their
subsidiaries to execute or deliver to Payee, any and all financing statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (collectively, the “Additional Documents”) that Payee may
request in form and substance reasonably satisfactory to Payee, to create,
perfect, and continue perfected or to better perfect the Payee’s Liens in all of
the properties and assets of Borrowers and their subsidiaries (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Payee in any real property acquired by
Borrowers or their subsidiaries after the Closing Date, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, Borrowers
authorize Payee to execute any such Additional Documents in Borrowers’ or their
subsidiaries’ names, as applicable, and authorizes Payee to file such executed
Additional Documents in any appropriate filing office.
     (l) Copyrights. Maintain the registration of each of its copyrights with
the United States Copyright Office.
     (m) In the case of the Maker, solicit the requisite approval of its
shareholders at the 2008 Annual Meeting of Shareholders (and any subsequent
meeting if necessary) to the amendment to the Maker’s Articles of Incorporation
in order to effect the increase to its authorized shares of Common Stock to
permit the full convertibility of this Note.
     11. Negative Covenants. Each Obligor covenants and agrees that, until
termination of all of the Obligations, the Obligors will not and will not permit
any of their respective subsidiaries to do any of the following:

15



--------------------------------------------------------------------------------



 



     (a) Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness except the following:
          (i) Senior Debt under Senior Credit Agreement in an aggregate
principal amount not to exceed $10.5 million;
          (ii) Indebtedness for borrowed money that is not secured by a Lien on
any assets, property or capital stock owned by the Company or any of its
subsidiaries in an aggregate amount not to exceed $500,000;
          (iii) Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness;
          (iv) endorsement of instruments or other payment items for deposit;
          (v) Indebtedness composing Permitted Investments;
          (vi) Indebtedness that is subject to a subordination agreement that
has been approved in writing by Payee or otherwise subordinate to the
Obligations as a matter of law;
          (vii) Accounts payable and related accrued liabilities incurred in the
ordinary course of business consistent with past practice; and
          (viii) GE Debt and IBM Debt in an aggregate amount not to exceed
$5,000,000 at any one time.
     (b) Liens. Create, incur, assume or permit to exist any Lien on or with
respect to any of its assets or property of any character, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
     (c) Material Asset Sales. Sell, lease, transfer, license or otherwise
dispose of any of its assets or property including securities (collectively, a
“Transfer”), whether now owned or hereafter acquired, except Permitted
Dispositions.
     (d) Mergers, Etc. (i) enter into any merger, consolidation, reorganization,
or recapitalization, other than any transaction constituting a Change of
Control; provided that the foregoing carveout shall not apply if Payee elects to
require a redemption of the Note under Section 4 but the cash funds then legally
available to Maker are insufficient to pay in full the Change of Control
Redemption Price, (ii) reclassify its capital stock, (iii) liquidate, wind up,
or dissolve itself (or suffer any liquidation or dissolution), (iv) suspend or
go out of a substantial portion of its or their business, or (v) change any
Borrower’s name, organizational identification number, state of organization or
organizational identity; provided, however, that a Borrower may change its name
upon at least 15 days prior written notice to Payee of such change and so long
as such Borrower provides any financing statements necessary to perfect and
continue perfected the Payee’s Liens.

16



--------------------------------------------------------------------------------



 



     (e) Prepayments and Amendments. Except in connection with Refinancing
Indebtedness permitted by this Note or as otherwise set forth in the Waiver and
Amendment Agreement, make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions.
     (f) Distributions. Make any distribution or declare or pay any dividends
(in cash or other property, other than common stock) on, or purchase, acquire,
redeem, or retire any of any Borrower’s stock, of any class, whether now or
hereafter outstanding.
     (g) Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that a
Borrower shall not have Permitted Investments in deposit accounts or securities
accounts in an aggregate amount in excess of $100,000 at any one time unless
such Borrower and the applicable securities intermediary or bank have entered
into a control agreement with Payee governing such Permitted Investments in
order to perfect (and further establish) the Payee’s Liens in such Permitted
Investments.
     (h) Inactive Subsidiaries. Permit any of the inactive subsidiaries to own
any assets, incur any liabilities, or engage in any business activity.
     12. Financial Covenants. Bell California, on a consolidated basis,
covenants and agrees that, until termination of all of the Obligations, the
Obligors will not and will not permit any of their respective subsidiaries to do
any of the following:
     (a) Minimum Adjusted EBITDA. As of any date of determination from and after
April 1, 2008, if Borrowers do not have Net Debt in an amount less than
$4,000,000 at all times during the most recently completed fiscal quarter, then
Borrowers shall not fail to achieve Adjusted EBITDA, measured on a quarter-end
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto (and the failure to do so shall be
deemed an Event of Default):

      Applicable Amount   Applicable Period
$(1,234,000)
  For the 3 month period ending
March 31, 2008
$(1,246,000)
  For the 6 month period ending
June 30, 2008
$(200,000)
  For the 9 month period ending
September 30, 2008
$(839,000)
  For the 12 month period ending
December 31, 2008
$(750,000)
  For the 12 month period ending
March 31, 2009

17



--------------------------------------------------------------------------------



 



      Applicable Amount   Applicable Period
$(500,000)
  For the 12 month period ending
June 30, 2009
$(150,000)
  For the 12 month period ending
September 30, 2009
$150,000
  For the 12 month period ending
December 31, 2009
$350,000
  For the 12 month period ending
March 31, 2010
$550,000
  For the 12 month period ending
June 30, 2010
$750,000
  For the 12 month period ending
September 30, 2010
$950,000
  For the 12 month period ending
December 31, 2010 and
for each 12 month period
ending as of the last day of
each fiscal quarter thereafter

     (b) Capital Expenditures. Make Capital Expenditures in any fiscal year in
excess of the amount set forth in the following table for the applicable period
without the prior written consent of Payee:

                              Fiscal Year 2010 and Fiscal Year 2008   Fiscal
Year 2009   thereafter
$2,400,000
  $ 1,500,000     $ 1,500,000  

     13. Default. The occurrence of any one or more of the following events
shall constitute an event of default (each, an “Event of Default”), upon which
Payee may declare the entire principal amount of this Note, together with all
accrued but unpaid interest, to be immediately due and payable in cash:
     (a) The Obligors shall fail to make any payment of principal (including,
but not limited to, upon any conversion pursuant to Section 5 hereof or the
maturity of the Note) and/or accrued but unpaid interest (at the applicable
rate) on the Note when due and payable, and such failure, in the case of any
interest payment, shall continue for a period of at least five business days.

18



--------------------------------------------------------------------------------



 



     (b) The Obligors shall fail to perform or observe any covenant or other
agreement contained in any of Sections 11 and 12 of this Note or Section 6 of
the Security Agreement;
     (c) The Obligors shall be in material default of any term or provision of
this Note (other than any such term that is the subject of another provision of
this Section 13, in which event such other provision of this Section 13 shall
govern), the Purchase Agreement, the Registration Rights Agreement (as that term
is defined in the Purchase Agreement), the Security Agreement, the Senior Loan
Agreement and the Waiver and Amendment Agreement, and such failure shall
continue through 15 days after Payee gives written notice of such material
default to Maker.
     (d) Any representation or warranty of the Maker contained in this Note
shall have been false in any material respect on the Closing Date.
     (e) Maker or any of its subsidiaries shall (i)(A) fail to make any payment
when due under the terms of any bond, debenture, note or other evidence of
indebtedness, including the Senior Debt, to be paid by such Person (excluding
this Note but including any other evidence of indebtedness of Maker or any of
its subsidiaries to the Payee) and such failure shall continue beyond any period
of grace provided with respect thereto, or (B) default in the observance or
performance of any other agreement, term or condition contained in any such
bond, debenture, note or other evidence of indebtedness, and (ii) in each case,
the effect of such failure or default is to cause, or permit the holder or
holders thereof to cause, indebtedness in an aggregate amount of one million
dollars ($1,000,000) or more to become due prior to its stated date of maturity,
unless such acceleration shall have been rescinded and such failure to pay cured
within thirty (30) days from the date of such acceleration.
     (f) A final judgment or order for the payment of money in excess of one
million dollars ($1,000,000) (exclusive of amounts covered by insurance issued
by an insurer not an affiliate of Maker) shall be rendered against the Maker or
any of its subsidiaries and the same shall remain undischarged for a period of
thirty (30) days during which execution shall not be effectively stayed, or any
judgment, writ, assessment, warrant of attachment, or execution or similar
process shall be issued or levied against a substantial part of the property of
the Maker or any of its subsidiaries and such judgment, writ, or similar process
shall not be released, stayed, vacated or otherwise dismissed within thirty
(30) days after issue or levy.
     (g) If any Obligor or any subsidiary of an Obligor is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs.
     (h) If a binding arbitration or final judgment or order renders that
(i) any Obligor is in default of the SkyTel Sale Agreements that causes an order
for the payment of greater than five hundred thousand ($500,000), or (ii) any
Obligor must pay an indemnity claim of greater than five hundred thousand
($500,000) under the SkyTel Sale Agreements, and such claim shall remain
undischarged for a period of thirty (30) days.

19



--------------------------------------------------------------------------------



 



     (i) Any Liens of Payee in any of the assets of Maker or its subsidiaries
shall cease to be or shall not be valid and perfected Liens or the Maker or any
subsidiary shall assert that such Liens are not valid and perfected Liens.
     (j) The Maker or any of its subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (i) commences a voluntary
case, (ii) consents to the entry of an order for relief against it in an
involuntary case, (iii) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (iv) makes a general
assignment for the benefit of its creditors or (v) admits in writing that it is
generally unable to pay its debts as they become due.
     (k) A court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Maker or any of its
subsidiaries in an involuntary case, (ii) appoints a Custodian of the Maker or
any of its subsidiaries or (iii) orders the liquidation of the Maker or any of
its subsidiaries.
     Without limiting the above, the Maker acknowledges that payments (including
but not limited to upon conversion of this Note) on the various scheduled due
dates are of essence and that any failure to timely make any applicable payment
of the principal or interest (within any permitted grace period) permits Payee
to declare this Note immediately due in cash in its entirety without any prior
notice of any kind to Maker, except for the specific notices provided above.
Upon the occurrence and during the continuance of an event of default, the
interest rate under this Note shall be increased to the lesser of (a) sixteen
percent (16%) or (b) the highest lawful interest rate permitted by applicable
law. In the event that such event of default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure; provided that the interest as calculated and unpaid at
such increased rate during the continuance of such event of default shall
continue to apply to the extent relating to the days after the occurrence of
such event of default through and including the date of cure of such event of
default.
     14. Applicable Law; Forum. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF
THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF. EACH OF PAYEE AND MAKER
CONSENTS TO SUBMIT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE STATE OF TEXAS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE, AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT, AND AGREES NOT TO
BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE IN ANY
OTHER COURT. EACH OF THE PARTIES TO THIS AGREEMENT AGREES NOT TO ASSERT IN ANY
ACTION OR PROCEEDING ARISING OUT OF RELATING TO THIS NOTE THAT THE VENUE IS
IMPROPER, AND WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY
ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER SECURITY
THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO.

20



--------------------------------------------------------------------------------



 



     15. Waivers. The Maker hereby waives presentment for payment, notice of
dishonor, protest and notice of payment and all other demands and notices of any
kind in connection with the enforcement of this Note. Any provision of this Note
may be amended, waived or modified upon the written consent of Maker and Payee.
No failure or delay on the part of the Payee in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other power, right or privilege.
     16. Effect of Shareholder Vote. No term of this Note shall be modified or
voided as a result of any vote of the Company’s shareholders (or failure to
obtain any such vote) unless the approval of the Company’s shareholders is
required by state law to make such term of this Note effective.
     17. No Setoffs. The Maker shall pay (and, if applicable, this Note shall
automatically accrete in respect of) principal and interest under the Note
without any deduction for any setoff or counterclaim.
     18. Costs of Collection. If this Note is not paid when due, the Maker shall
pay Payee’s reasonable costs of collection, including reasonable attorneys’
fees.
     19. Notices. Whenever notice is required to be given under this Note, such
notice shall be given in accordance with Section 7.7 of the Purchase Agreement.
     20. Transferability. This Note shall be transferable by Payee. Neither this
Note, nor any obligations hereunder, shall be assignable by Maker without
Payee’s express written consent.
     21. Inspection Rights. The Holder and its representatives shall have the
right, at any time during normal business hours, upon reasonable prior notice,
to visit and inspect the properties of Maker and its corporate, financial and
operating records, and make abstracts therefrom.
     22. Severability. The invalidity, illegality or unenforceability of one or
more of the provisions of this Note in any jurisdiction shall not affect the
validity, legality or enforceability of the remainder of this Note in such
jurisdiction or the validity, legality or enforceability of this Note, including
any such provision, in any other jurisdiction, it being intended that all rights
and obligations of the parties hereunder shall be enforceable to the fullest
extent permitted by law. Payee does not agree or intend to contract for, charge,
collect, take, reserve or receive any amount in the nature of interest or
otherwise which would in any way or event (including demand, prepayment or
acceleration) cause Payee to collect more on its loan that the maximum amount
Payee would be permitted to charge or collect by federal law or the law of the
State of Texas (as applicable). Any such excess interest shall instead of
anything to the contrary, be applied first to reduce the outstanding principal
balance of this Note, and when the principal balance has been paid in full, be
refunded to Maker.
     23. This Note is a replacement, consolidation, amendment and restatement of
the amended and restated convertible promissory note by Maker to Payee dated
March 12, 2007 in

21



--------------------------------------------------------------------------------



 



the original principal amount of $10,000,000 (the “Prior Note”) and IS NOT A
NOVATION. Maker shall also pay, and this Note shall also evidence, any and all
unpaid interests on all outstanding principal pursuant to the Prior Note, and at
the interest rate specified therein, for which this Note has been issued as
replacement therefor. Payee confirms that the representations and warranties
made in Section 4 of the Purchase Agreement are true and correct as of the date
hereof with respect to this Note and the securities underlying this Note.
(SIGNATURE PAGE FOLLOWS)

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Obligors have hereunto affixed their
signatures.

          BELL INDUSTRIES, INC., a California corporation    
 
       
By
  /s/ Kevin Thimjon    
 
       
Its
  President and Chief Executive Office    
 
        BELL INDUSTRIES, INC., a Minnesota corporation    
 
       
By
  /s/ Kevin Thimjon    
 
       
Its
  President and Chief Executive Office    

23